Exhibit 10.2


CONSULTING SERVICES AGREEMENT


This Consulting Services Agreement (“Agreement”) is entered into by and between
Sylvia J. Kerrigan (hereinafter “Kerrigan”) and Marathon Oil Corporation
(hereinafter “Marathon”). Kerrigan and Marathon will sometimes collectively be
referred to herein as “the Parties.”
WHEREAS, Kerrigan will cease serving as Executive Vice President, General
Counsel and Secretary of Marathon on or about April 24, 2017; and
WHEREAS, Kerrigan will enter into a Separation Agreement (the “Separation
Agreement”) documenting the terms of her termination of employment; and
WHEREAS, Kerrigan retains extensive knowledge about the legal, regulatory and
business issues faced by Marathon; and Marathon wishes to secure its ability to
obtain consulting and advisory services from Kerrigan for a period of time; and
WHEREAS, Kerrigan agrees to provide such services;
NOW THEREFORE, in consideration of the foregoing, and of the promises and mutual
covenants herein contained, the Parties agree as follows:
1.CONSULTING SERVICES –
a.
Term. Kerrigan shall provide consulting and advisory services to Marathon from
July 1, 2017 through September 30, 2017 (the “Consulting Services Period”) on an
as-needed basis, not to exceed eight and half (8.5) hours per week.

b.
Duties and Responsibilities. Kerrigan’s duties and responsibilities shall be to
provide advice and transition assistance to her successor(s), the Chief
Executive Officer of Marathon and the Board of Directors of Marathon. Kerrigan
shall report exclusively to and shall be accountable exclusively to Marathon’s
Chief Executive Officer.  Kerrigan shall undertake to perform such duties and
responsibilities and exercise her powers in good faith and shall at all times
during the Consulting Services Period act in the best interest of Marathon.

c.
Work Location. Kerrigan agrees, upon reasonable advance notice, to participate
in meetings or calls at Marathon’s corporate headquarters in Houston, Texas, and
shall not be required to travel outside of Houston, Texas on behalf of Marathon
during the Consulting Services Period.

d.
Outside Activities.  As long as doing so has no significant and adverse effect
on Marathon, Kerrigan shall have the right to continue to serve on the board of
directors of those business, civic and charitable organizations on which
Kerrigan is serving as of July 1, 2017.  In addition, Kerrigan may serve on
other boards of directors, provided that such service would not conflict with
her obligations to Marathon. Except as permitted by this paragraph d., Kerrigan
agrees that she will not provide



1

--------------------------------------------------------------------------------

Exhibit 10.2


services, whether as an employee or independent contractor, to any for-profit
organization during the Consulting Services Period absent the written consent of
the Chief Executive Officer of Marathon.
2.    COMPENSATION – In consideration for Kerrigan’s services under this
Agreement, Marathon shall pay to Kerrigan the amount of SEVEN HUNDRED FIFTY
THOUSAND DOLLARS AND NO CENTS ($750,000.00), (the “Consulting Payment”) less any
withholdings required by law. The Consulting Payment shall be reported as income
to the Internal Revenue Service on the forms and in the manner as determined by
Marathon consistent with applicable law. Marathon agrees to deliver the
Consulting Payment to Kerrigan following the end of the Consulting Services
Period but no later than October 16, 2017.
Kerrigan hereby acknowledges that she is aware that she will not be treated as
an active employee with respect to employee benefits during the Consulting
Services Period. Nothing in this Consulting Services Agreement shall limit or
affect Kerrigan’s eligibility to participate or receive benefits as a retiree
under any employee benefit or compensation plan, program or arrangement
maintained by Marathon or any of its affiliates.
3.    TAX LIABILITY – Kerrigan agrees that she shall be liable for the payment
of all federal, state and local taxes which may be due as the result of the
consideration received in the Consulting Payment described above. Kerrigan
understands that Marathon makes no representations regarding tax treatment of
the Consulting Payment, and Kerrigan agrees fully to defend, indemnify and hold
Marathon, and each of its parents, subsidiaries, divisions, affiliates and
operating companies, and the respective officers, directors, employees, agents
and affiliates of each of them, harmless from any liability for payment of the
taxes, penalties, withholding obligations and interest that she owes on the
consideration she receives and that a government agency requests that Marathon
pay, and to cooperate with Marathon with respect to any tax issues related to
the compensation payable under this Agreement.
4.     CONFIDENTIAL INFORMATION – Kerrigan, while providing services under this
Agreement and thereafter, shall hold in a fiduciary capacity for the benefit of
Marathon and its affiliates any Confidential Information of Marathon or its
affiliates that Kerrigan may have acquired during the term of, or as a result
of, Kerrigan’s provision of services under this Agreement or her employment by
Marathon or its subsidiaries. Kerrigan shall not access, use, disclose,
transfer, modify or delete Confidential Information of Marathon or its
affiliates, unless for legitimate business purposes on behalf of Marathon and as
approved by Marathon. The term “Confidential Information” for purposes of this
Agreement means information that is not generally known to the public (whether
constituting a trade secret or not).
5.    RETURN OF COMPANY PROPERTY – Kerrigan agrees to return to Marathon all
originals and copies of any files, memoranda, documents, records, keys, credit
cards, cell phones, tablets, computers and any other Marathon property in her
possession at the end of the Consulting Services Period, and further agrees to
provide passwords or codes to devices as requested by Marathon to enable
Marathon to access such Marathon Property.


2

--------------------------------------------------------------------------------

Exhibit 10.2


6.    GOVERNING LAW – This Agreement shall be governed by and conformed in
accordance with the laws of the State of Texas without regard to its conflict of
laws provisions.
7.    COUNTERPARTS – This Agreement may be executed in counterparts and each
counterpart will be deemed an original.
8.    SECTION HEADINGS – Section headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning of any provision
herein.
9.    SEVERABILITY – Should any term or provision of this Agreement be declared
illegal, invalid or unenforceable by any court of competent jurisdiction and if
such provision cannot be modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect. The language of all parts of this Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against any of the parties.
10.    ENTIRE AGREEMENT – This Agreement, along with the Separation Agreement,
sets forth the entire agreement between the parties hereto and fully supersedes
any and all prior and/or supplemental understandings, whether written or oral,
between the parties concerning the subject matter of this Agreement. Kerrigan
acknowledges that she has not relied on any representations, promises or
agreements of any kind made to her in connection with her decision to accept the
terms of this Agreement, except for the representations, promises and agreements
herein. Any modification to this Agreement must be in writing and signed by
Kerrigan and an authorized officer of Marathon.
IN WITNESS WHEREOF, the parties executed this Agreement as of the date set forth
below.


SYLVIA J. KERRIGAN:                


/s/ Sylvia J. Kerrigan                    March 30, 2017                
SIGNATURE                        DATE






MARATHON OIL CORPORATION:




/s/ Lee M. Tillman                    March 30, 2017            
SIGNATURE                        DATE


President and Chief Executive Officer
TITLE




3